Exhibit 10.45

APOLLO GLOBAL MANAGEMENT, LLC

EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT

THIS EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT (“Agreement”) is
made and entered into as of July 19, 2012, by and between Apollo Global
Management, LLC, a Delaware limited liability company (the “Company”), and
Joshua J. Harris (“Executive”). Where the context permits, references to “the
Company” shall include the Company and any successor of the Company. Capitalized
terms used herein that are not defined in the paragraph in which they first
appear are defined in Section 5(b) or in the Agreement Among Principals.

W I T N E S S E T H:

WHEREAS, the Company desires to secure the continued services of Executive for
the benefit of the Company and its Affiliates (as defined below) from and after
the date hereof; and

WHEREAS, Executive desires to continue to provide such services.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

1. SERVICES AND DUTIES. From and after the date hereof (the “Effective Date”),
Executive shall be employed by the Company in the capacity of its Senior
Managing Director. Executive shall be a full-time employee of the Company and
shall dedicate substantially all of Executive’s working time to the Company and
its Affiliates and shall have no other employment and no other business ventures
which either are undisclosed to the Company or conflict with Executive’s duties
under this Agreement. Executive will perform such duties as are required by the
Company from time to time and normally associated with Executive’s position,
together with such additional duties, commensurate with Executive’s positions
with the Company and with its Affiliates, as may be assigned to Executive from
time to time by the Governing Body. The “Governing Body” means AGM Management,
LLC for so long as it is designated as the principal governing body of the
Company pursuant to the Shareholders Agreement and thereafter, the Board.
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
(i) subject to prior approval of the Governing Body, accepting directorships
unrelated to the Company that do not give rise to any conflicts of interest with
the Company or its Affiliates, (ii) engaging in charitable and civic activities,
so long as such outside interests do not interfere with the performance of
Executive’s duties hereunder, or (iii) engaging in activities expressly
permitted by Exhibit A hereto.

2. TERM. Executive’s employment under the terms and conditions of this Agreement
will commence on the Effective Date. The term of this Agreement (the “Term”)
shall commence on the Effective Date and end on the third anniversary thereof.
If the Term expires and Executive is employed by the Company thereafter, unless
a new employment agreement has been entered into such employment shall be
“at-will.” Notwithstanding the foregoing provisions of this Section 2, Executive
will have the right to voluntarily terminate his employment with the Company at
any time, any such termination being effective on the date on which a written
notice thereof is delivered to the Company.



--------------------------------------------------------------------------------

3. COMPENSATION.

(a) Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, the Company agrees to pay to
Executive a salary in the amount of one hundred thousand dollars ($100,000.00)
per annum (the “Base Salary”), payable in such installments as the Company pays
its similarly placed employees (but not less frequently than each calendar
month), subject to usual and customary deductions for withholding taxes and
similar charges, and customary employee contributions to the health, welfare and
retirement programs in which Executive is enrolled from time to time.

(b) Withholding. All taxable compensation payable to Executive pursuant to this
Section 3 or otherwise pursuant to this Agreement shall be subject to customary
withholding taxes and such other excise or employment taxes as are required
under Federal law or the applicable law of any state or governmental body to be
collected with respect to compensation paid by the Company to an employee.

4. BENEFITS AND EXPENSE REIMBURSEMENT.

(a) Retirement and Welfare Benefits. During the Term, Executive will be entitled
to all the usual benefits offered to employees at Executive’s level, including
sick time and participation in the Company’s medical, dental and insurance
programs, subject to the applicable limitations and requirements imposed by the
terms of such benefit plans, in each case in accordance with the terms of such
plans as in effect from time to time. Nothing in this Section 4, however, shall
require the Company to maintain any benefit plan or provide any type or level of
benefits to its employees, including Executive.

(b) Vacation/Paid Time Off. Executive will be entitled to vacation and paid time
off (“PTO”) each year on the most favorable basis afforded to any employee
pursuant to the Company’s policies as in effect from time to time.

(c) Reimbursement of Expenses. The Company shall reimburse Executive for any
expenses reasonably incurred by Executive in furtherance of Executive’s duties
hereunder, including travel, meals and accommodations, upon submission by
Executive of vouchers or receipts and in compliance with such rules and policies
relating thereto as the Company may from time to time adopt.

5. TERMINATION. Executive’s employment shall be terminated at the earliest to
occur of (i) the date on which the Governing Body delivers written notice that
Executive is being terminated as a result of a Disability (as defined below), or
(ii) the date of Executive’s death. In addition, Executive’s employment with the
Company may be terminated (i) by the Company for Cause (as defined below),
effective on the date on which a written notice to such effect is delivered to
Executive; or (ii) by Executive at any time, effective on the date on which a
written notice to such effect is delivered to the Company. For the avoidance of
doubt, this Agreement does not address the consequences of termination of
Executive’s employment, if any, to the equity interests in the Company or its
Affiliates held by Executive or members of his Group.

 

2



--------------------------------------------------------------------------------

(a) Termination by the Company with Cause or by Reason of Death or Disability or
a Termination by Executive. If Executive’s employment with the Company is
terminated by the Company with Cause or is terminated voluntarily by Executive
or by reason of Executive’s death or Disability, Executive shall not be entitled
to any further compensation or benefits other than accrued but unpaid Base
Salary (payable as provided in Section 3(a) hereof) and accrued and unused PTO
pay through the date of such termination.

(b) Definitions. For purposes of this Agreement:

“Affiliate” means an affiliate of the Company (or other referenced entity, as
the case may be) as defined in Rule 405 promulgated under the Securities Act of
1933, as amended.

“Agreement Among Principals” means the Agreement Among Principals, dated as of
July 13, 2007, by and among Leon D. Black, Marc J. Rowan, Joshua J. Harris,
Black Family Partners, L.P., MJR Foundation LLC, AP Professional Holdings, L.P.
and BRH Holdings, L.P., as may be amended, modified, or supplemented from time
to time.

“Cause” means (i) a final, non-appealable conviction of or plea of nolo
contendere to a felony prohibiting Executive from continuing to provide services
as an investment professional to the Company due to legal restriction or
physical confinement; or (ii) ceasing to be eligible to continue performing
services as an investment professional on behalf of the Company or any of its
material subsidiaries, in each case, pursuant to a final, non-appealable legal
restriction (such as a final, non-appealable injunction, but expressly excluding
a preliminary injunction or other provisional restriction).

“Covered Business” has the meaning ascribed to it in the amended and restated
exempted limited partnership agreement of BRH Holdings, L.P., a Cayman Islands
exempted limited partnership.

“Disability” shall refer to any physical or mental incapacity which prevents
Executive from carrying out all or substantially all of his duties under this
Agreement for any period of one hundred eighty (180) consecutive days or any
aggregate period of eight (8) months in any 12-month period, as determined, in
its sole discretion, by a majority of the members of the Governing Body,
including a majority of the Continuing Principals who are members of the
Governing Body.

“Group” shall mean with respect to Executive, Executive and (i) Executive’s
spouse, (ii) a lineal descendant of Executive’s parents, the spouse of any such
descendant or a lineal descendent of any such spouse, (iii) a Charitable
Institution solely controlled by Executive and other members of his Group,
(iv) a trustee of a trust (whether inter vivos or testamentary), all of the
current beneficiaries and presumptive remaindermen of which are one or more of
Executive and persons described in clauses (i) through (iii) of this definition,
(v) a corporation, limited liability company or partnership, of which all of

 

3



--------------------------------------------------------------------------------

the outstanding shares of capital stock or interests therein are owned by one or
more of Executive and Persons described in clauses (i) through (iv) of this
definition, (vi) an individual mandated under a qualified domestic relations
order, or (vii) a legal or personal representative of Executive in the event of
his death or Disability. For purposes of this definition, (x) “lineal
descendants” shall not include individuals adopted after attaining the age of
eighteen (18) years and such adopted Person’s descendants; and (y) “presumptive
remaindermen” shall refer to those Persons entitled to a share of a trust’s
assets if it were then to terminate. Executive shall never be a member of the
Group of another Principal.

“Manager” means AGM Management, LLC, a Delaware limited liability company.

“Shareholders Agreement” means the Shareholders Agreement, dated as of July 13,
2007, by and among the Company, AP Professional Holdings, L.P., Leon D. Black,
Marc J. Rowan, Joshua J. Harris, Black Family Partners, L.P. and MJR Foundation
LLC.

“Subsidiary” means a subsidiary of the Company (or other referenced entity, as
the case may be) as defined in Rule 405 promulgated under the Securities Act of
1933, as amended.

(c) Resignation as Officer or Director. Upon the termination of employment for
any reason, Executive shall resign each position (if any) that Executive then
holds as an officer or director of the Company or any of its Subsidiaries and
Portfolio Companies.

(d) Cause and Disability. The parties acknowledge that there may be a delay
between an act or omission that may constitute Cause or a condition that may
result in a Disability, on the one hand, and the effective date of Executive’s
resulting employment termination for Cause or by reason of Disability, on the
other hand. Accordingly, during the pendency of Executive’s potential employment
termination for Cause or by reason of Disability, the Governing Body may
temporarily appoint a Senior Professional to perform the functional
responsibilities and duties of Executive until Cause or Disability definitively
occurs or is determined not to have occurred; provided, however, (a) the
Governing Body may so appoint a Senior Professional only if Executive is unable
to perform his responsibilities and duties to the Company (or such successor
thereto or such other entity controlled by the Company or its successor as may
be Executive’s employer at such time), or, as a matter of fiduciary duty, should
be prohibited from performing his responsibilities and duties, and (b) during
such period Executive shall continue to serve on the Executive Committee unless
otherwise prohibited from doing so pursuant to the Agreement Among Principals.

(e) Section 409A. To the extent required to avoid the imposition of tax under
Section 409A of the Code (“Section 409A”), if Executive is a “specified
employee” for purposes of Section 409A, amounts that would otherwise be payable
under this Section 5 during the six-month period immediately following the
employment termination date shall instead be paid on the first business day
after the date that is six months following Executive’s “separation from
service” within the meaning of Section 409A, or, if earlier, the date of
Executive’s death.

 

4



--------------------------------------------------------------------------------

6. RESTRICTIVE COVENANTS. The parties agree that the restrictive covenants set
forth in Exhibit A hereto (the “Restrictive Covenants”) are incorporated herein
by reference and shall be deemed to be contained herein. Executive understands,
acknowledges and agrees that the Restrictive Covenants apply (i) during his
employment under this Agreement, during any period of employment by (x) the
Company or (y) any Affiliate following the termination of this Agreement or the
expiration of the Term, and (ii), as provided in Exhibit A hereto, during the
periods specified following termination of his employment by the Company and by
any Affiliate which may have employed him.

7. ASSIGNMENT. This Agreement, and all of the terms and conditions hereof, shall
bind the Company and its successors and assigns and shall bind Executive and
Executive’s heirs, executors and administrators. No transfer or assignment of
this Agreement shall release the Company from any obligation to Executive
hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or are otherwise subject to hypothecation
by Executive. The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s Subsidiaries or
Affiliates, or to any other successor or assign in connection with the sale of
all or substantially all of the Company’s assets or equity or in connection with
any merger, acquisition and/or reorganization, provided the assignee assumes the
obligations of the Company hereunder.

8. GENERAL.

(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one business day following personal
delivery (including personal delivery by telecopy or telex), or the third
business day after mailing by first class mail to the recipient at the address
indicated below:

To the Company:

Apollo Global Management, LLC

9 West 57th Street

43rd Floor

New York, NY 10019

Attention: General Counsel

To Executive at the location set forth in the Company’s records

or to such other address or to the attention of such other Person as the
recipient party may have specified by prior written notice to the sending party.

(b) Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. If any provision of
this Agreement, or the application thereof to any Person or any circumstance, is
found to be invalid or unenforceable in any jurisdiction, (a) a suitable and
equitable provision shall be substituted therefor in order

 

5



--------------------------------------------------------------------------------

to carry out, so far as may be valid and enforceable, the intent and purpose of
such invalid or unenforceable provision and (b) the remainder of this Agreement
and the application of such provision to other Persons or circumstances shall
not be affected by such invalidity or unenforceability, nor shall such
invalidity or unenforceability affect the validity or enforceability of such
provision, or the application thereof, in any other jurisdiction.

(c) Entire Agreement. This document, together with its attached exhibits,
constitutes the final, complete, and exclusive embodiment of the entire
agreement and understanding between the parties related to the subject matter
hereof and supersedes and preempts any prior or contemporaneous understandings,
agreements, or representations by or between the parties, written or oral.
Notwithstanding the immediately preceding sentence, this Agreement does not
supersede or preempt the Shareholders Agreement, the Agreement Among Principals,
the Exchange Agreement, the exempted limited partnership agreement of AP
Professional Holdings, L.P., the exempted limited partnership agreement of BRH
Holdings, L.P., or any other agreement to which Executive may be, or may become,
a party in connection with the IPO, including, without limitation, agreements
described in the registration statement for the IPO.

(d) Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.

(e) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by each party hereto. No amendment or waiver of
this Agreement requires the consent of any individual, partnership, corporation
or other entity not a party to this Agreement. Nothing in this Agreement,
express or implied, is intended to confer upon any third person any rights or
remedies under or by reason of this Agreement.

(f) Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein (including, without limitation, the
Restrictive Covenants provided in Section 6 hereof and Exhibit A hereto) shall
survive the termination or expiration of the Term.

(g) Waiver. The waiver by either party of the other party’s prompt and complete
performance, or breach or violation, of any provision of this Agreement shall
not operate nor be construed as a waiver of any subsequent breach or violation,
and the failure by any party hereto to exercise any right or remedy which it may
possess hereunder shall not operate nor be construed as a bar to the exercise of
such right or remedy by such party upon the occurrence of any subsequent breach
or violation. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

 

6



--------------------------------------------------------------------------------

(h) Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision hereof.

(i) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties, each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

(j) Arbitration.

(i) Except as contemplated in Section 8(k) hereof, the parties hereto agree that
any dispute, controversy or claim arising out of or relating to this Agreement,
whether based on contract, tort, statute or other legal or equitable theory
(including without limitation, any claim of fraud, intentional misconduct,
misrepresentation or fraudulent inducement or any question of validity or effect
of this Agreement including this clause) or the breach or termination hereof
(the “Dispute”), shall be resolved in binding arbitration in accordance with the
following provisions:

 

  A. Such Dispute shall be resolved by binding arbitration to be conducted
before JAMS in accordance with the provisions of JAMS’ Comprehensive Arbitration
Rules and Procedures as in effect at the time of the arbitration.

 

  B. The arbitration shall be held before a panel of three arbitrators appointed
by JAMS, in accordance with its rules, who are not Affiliates of any party to
such arbitration and do not have any potential for bias or conflict of interest
with respect any of the parties hereto, directly or indirectly, by virtue of any
direct or indirect financial interest, family relationship or close friendship.

 

  C. Such arbitration shall be held at such place as the arbitrators appointed
by JAMS may determine within New York, New York, or such other location to which
the parties hereto may agree.

 

  D. The arbitrators shall have the authority, taking into account the parties’
desire that any arbitration proceeding hereunder be reasonably expedited and
efficient, to permit the parties hereto to conduct discovery. Any such discovery
shall be (i) guided generally by but be no broader than permitted under the
United States Federal Rules of Civil Procedure (the “FRCP”), and (ii) subject to
the arbitrators and the parties hereto entering into a mutually acceptable
confidentiality agreement.

 

  E.

The arbitrators shall have the authority to issue subpoenas for the attendance
of witnesses and for the production of records and other

 

7



--------------------------------------------------------------------------------

  evidence at any hearing and may administer oaths. Any such subpoena must be
served in the manner for service of subpoenas under the FRCP and enforced in the
manner for enforcement of subpoenas under the FRCP.

 

  F. The arbitrators’ decision and award in any such arbitration shall be made
by majority vote and delivered within thirty (30) calendar days of the
conclusion of the evidentiary hearings. In addition, the arbitrators shall have
the authority to award injunctive relief to any of the parties.

 

  G. The arbitrators’ decision shall be in writing and shall be as brief as
possible and will include the basis for the arbitrators’ decision. A record of
the arbitration proceeding shall be kept.

 

  H. Judgment on the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.

 

  I. The parties shall share equally all expenses of JAMS (including those of
the arbitrators) incurred in connection with any arbitration. Notwithstanding
the foregoing, if the arbitrators determine that any party’s claim or position
was frivolous, such party shall reimburse the other parties to such arbitration
for all reasonable expenses incurred (including reasonable legal fees and
expenses) in connection with such arbitration.

 

  J. The parties hereto agree to participate in any arbitration in good faith.

(ii) If JAMS is unable or unwilling to commence arbitration with regard to any
such Dispute within thirty (30) calendar days after the parties have met the
requirements for commencement as set forth in Rule 5 of the JAMS Comprehensive
Arbitration Rules and Procedures, then the Disputes shall be resolved by binding
arbitration, in accordance with the International Arbitration Rules of the
American Arbitration Association (the “AAA”), before a panel of three
arbitrators who shall be selected jointly by the parties involved in such
Dispute, or if the parties cannot agree on the selection of the arbitrators,
shall be selected by the AAA (provided that any arbitrators selected by the AAA
shall meet the requirements of Section 8(j)(i)(B) above). Any such arbitration
shall be subject to the provisions of Section 8(j)(i)(C) through 8(j)(i)(J)
above (as if the AAA were JAMS). If the AAA is unable or unwilling to commence
such arbitration within thirty (30) calendar days after the parties have met the
requirements for such commencement set forth in the aforementioned rules, then
either party may seek resolution of such Dispute through litigation in
accordance with Sections 8(k) and 8(l).

(iii) Except as may be necessary to enter judgment upon the award or to the
extent required by applicable law, all claims, defenses and proceedings
(including,

 

8



--------------------------------------------------------------------------------

without limiting the generality of the foregoing, the existence of the
controversy and the fact that there is an arbitration proceeding) shall be
treated in a confidential manner by the arbitrators, the parties and their
counsel, and each of their agents, and employees and all others acting on behalf
of or in concert with them. Without limiting the generality of the foregoing, no
one shall divulge to any Person not directly involved in the arbitration the
contents of the pleadings, papers, orders, hearings, trials, or awards in the
arbitration, except as may be necessary to enter judgment upon an award or as
required by applicable law. Any court proceedings relating to the arbitration
hereunder, including, without limiting the generality of the foregoing, to
prevent or compel arbitration or to confirm, correct, vacate or otherwise
enforce an arbitration award, shall be filed under seal with the court, to the
extent permitted by law.

(k) Governing Law; Equitable Remedies. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE (WITHOUT GIVING
EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF). The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of
Section 6 or Exhibit A of this Agreement were not performed in accordance with
its specific terms or was otherwise breached. It is accordingly agreed that the
parties hereto shall be entitled to an injunction or injunctions and other
equitable remedies to prevent breaches of Section 6 or Exhibit A of this
Agreement and to enforce specifically the terms and provisions thereof in any of
the Selected Courts (as defined below), this being in addition to any other
remedy to which they are entitled at law or in equity. In such event, any
requirements for the securing or posting of any bond with respect to such remedy
are hereby waived by each of the parties hereto. Each party further agrees that,
in the event of any action for an injunction or other equitable remedy in
respect of such breach or enforcement of specific performance pursuant to this
Section 8(k), it will not assert the defense that a remedy at law would be
adequate.

(l) Consent to Jurisdiction. It is the desire and intent of the parties hereto
that any disputes or controversies arising under or in connection with this
Agreement be resolved pursuant to arbitration in accordance with Section 8(j);
provided, however, that, to the extent that Section 8(j) is held to be invalid
or unenforceable for any reason, and the result is that the parties hereto are
precluded from resolving any claim arising under or in connection with this
Agreement pursuant to the terms of Section 8(j) (after giving effect to the
terms of Section 8(b)), the following provisions of this Section 8(l) shall
govern the resolution of all disputes or controversies arising under this
Agreement. With respect to any suit, action or proceeding (“Proceeding”) arising
out of or relating to this Agreement or any transaction contemplated hereby each
of the parties hereto hereby irrevocably (a) submits to the exclusive
jurisdiction of (A) the United States District Court for the Southern District
of New York or (B) in the event that such court lacks jurisdiction to hear the
claim, the state courts of New York located in the borough of Manhattan, New
York City (the “Selected Courts”) and waives any objection to venue being laid
in the Selected Courts whether based on the grounds of forum non conveniens or
otherwise and hereby agrees not to commence any such Proceeding other than
before one of the Selected Courts; provided, however, that a party may commence
any Proceeding in a court other than a Selected Court solely for the purpose of
enforcing an order or judgment issued by one of the Selected Courts;
(b) consents to service of process in any Proceeding by the mailing of copies
thereof by registered or certified mail,

 

9



--------------------------------------------------------------------------------

postage prepaid, or by recognized international express carrier or delivery
service, to their respective addresses referred to in Section 8(a) hereof;
provided, however, that nothing herein shall affect the right of any party
hereto to serve process in any other manner permitted by law; and (c) TO THE
EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE)
ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS, WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

(m) Third Party Beneficiaries. Except as expressly provided herein, nothing in
this Agreement shall confer any rights or remedies upon any Person other than
the parties hereto. In any provision of the Agreement which provides rights or
remedies to, or permits the assignment of rights to, Affiliates or Subsidiaries
of the Company, the terms “Affiliates” and “Subsidiaries” shall be construed to
exclude any Fund or Portfolio Company.

(n) Indemnification.

(i) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, Executive shall be indemnified and held
harmless by the Company from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including legal fees and expenses),
judgments, fines, penalties, interest, settlements or other amounts arising from
any and all threatened, pending or completed claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, and
whether formal or informal and including appeals, in which Executive may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
his activities in connection with the establishment, management or operations of
any Covered Business, whether arising from acts or omissions to act occurring
before or after the date of this Agreement; provided, however, that Executive
shall not be indemnified and held harmless if there has been a final and
non-appealable judgment entered by a court of competent jurisdiction determining
that, in respect of the matter for which Executive is seeking indemnification
pursuant to this Section 8(n), Executive acted in bad faith or engaged in fraud
or willful misconduct. Notwithstanding the preceding sentence, except as
otherwise provided in Section 8(n)(ix), the Company shall be required to
indemnify Executive in connection with any action, suit or proceeding (or part
thereof) commenced by Executive only if the commencement of such action, suit or
proceeding (or part thereof) by Executive was authorized by the Company in its
sole discretion.

 

10



--------------------------------------------------------------------------------

(ii) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by Executive in appearing at, participating in or defending
any indemnifiable claim, demand, action, suit or proceeding pursuant to
Section 8(n) shall, from time to time, be advanced by the Company prior to a
final and non-appealable determination that Executive is not entitled to be
indemnified upon receipt by the Company of an undertaking by or on behalf of
Executive to repay such amount if it ultimately shall be determined that
Executive is not entitled to be indemnified pursuant to this Section 8(n).
Notwithstanding the immediately preceding sentence, except as otherwise provided
in Section 8(n)(ix), the Company shall be required to indemnify an Executive
pursuant to the immediately preceding sentence in connection with any action,
suit or proceeding (or part thereof) commenced by Executive only if the
commencement of such action, suit or proceeding (or part thereof) by Executive
was authorized by the Company in its sole discretion.

(iii) The indemnification provided by this Section 8(n) shall be in addition to
any other rights to which Executive may be entitled under any agreement, as a
matter of law, in equity or otherwise, both as to actions in Executive’s
capacity as Executive and as to actions in any other capacity, and shall
continue as to Executive if he has ceased to serve in such capacity.

(iv) Any indemnification pursuant to this Section 8(n) shall be made only out of
the assets of the Company. In no event may Executive subject the members of the
Company to personal liability by reason of the indemnification provisions set
forth in this Agreement.

(v) Executive shall not be denied indemnification in whole or in part under this
Section 8(n) because Executive had an interest in the transaction with respect
to which the indemnification applies if the transaction was otherwise permitted
by the terms of this Agreement, the Agreement Among Principals or the Limited
Liability Company Agreement of the Company.

(vi) The provisions of this Section 8(n) are for the benefit of Executive and
his heirs, successors, assigns, executors and administrators and shall not be
deemed to create any rights for the benefit of any other Persons.

(vii) Executive shall, in the performance of his duties, be fully protected in
relying in good faith upon the records of the Company and on such information,
opinions, reports or statements presented to the Company by any of the officers,
directors or employees of the Company, or committees of the Board, or by any
other Person as to matters Executive, as the case may be, reasonably believes
are within such other Person’s professional or expert competence.

(viii) No amendment, modification or repeal of this Section 8(n) or any
provision hereof shall in any manner terminate, reduce or impair the right of
Executive to be indemnified by the Company, nor the obligations of the Company
to indemnify Executive under and in accordance with the provisions of this
Section 8(n) as in effect immediately prior to such amendment, modification or
repeal with respect to claims

 

11



--------------------------------------------------------------------------------

arising from or relating to matters occurring, in whole or-in part, prior to
such amendment, modification or repeal, regardless of when such claims may arise
or be asserted.

(ix) If a claim for indemnification (following the final disposition of the
action, suit or proceeding for which indemnification is being sought) or
advancement of expenses under this Section 8(n) is not paid in full within
thirty (30) days after a written claim therefor by Executive has been received
by the Company, Executive may file suit to recover the unpaid amount of such
claim and, if successful in whole or in part, shall be entitled to be paid the
expenses of prosecuting such claim, including reasonable attorneys’ fees.

(o) Liability of Indemnified Persons. Notwithstanding anything to the contrary
herein, Executive shall not be liable to the Company or any other Persons who
have acquired interests in the Company securities, for any losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising as a result of any act or omission of Executive, or for any breach of
contract (including breach of this Agreement) or any breach of duties (including
breach of fiduciary duties) whether arising hereunder, at law, in equity or
otherwise, unless there has been a final and non-appealable judgment entered by
a court of competent jurisdiction determining that, in respect of the matter in
question, Executive acted in bad faith or engaged in fraud or willful
misconduct. Any amendment, modification or repeal of this Section 8(o) or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the liability of Executive under this Section 8(o) as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

APOLLO GLOBAL MANAGEMENT, LLC By:   AGM Management, LLC,   its Manager By:   BRH
Holdings GP, Ltd.,   its Sole Member By:  

/s/ John J. Suydam

  John J. Suydam   Vice President  

/s/ Joshua J. Harris

  Joshua J. Harris

[Employment Agreement for Joshua Harris]



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants

Executive understands, acknowledges and agrees that, by virtue of his equity
interest in the Company and/or its Affiliates, his previous services to the
Company and its Affiliates, and his employment by the Company pursuant to this
Agreement, directly or indirectly, he acquired, had access to, or was otherwise
exposed to, and shall acquire, have access to or be otherwise exposed to
confidential information of the Company and its Affiliates (the Confidential
Information, as defined below) and he has met and developed relationships with,
and will meet and develop relationships with, the Company’s potential and
existing financing sources, capital market intermediaries, investors, employees
and consultants.

The Company and its Affiliates are engaged throughout the United States and the
world in the business of raising, managing, investing the assets of and making
investments in private equity funds, hedge funds, publicly traded alternative
investment vehicles and other alternative asset investment vehicles (the
“Business”). Executive acknowledges that (i) the Business is global in nature
and Executive is among the limited number of individuals leading the Business,
(ii) the Restrictive Covenants are an essential part of this Agreement, (iii) he
has been fully advised by counsel in connection with the negotiation of this
Agreement and the Restrictive Covenants, (iv) he is familiar with the laws which
govern the enforceability of restrictive covenants in the jurisdictions where
the Business is carried on, and agrees that these Restrictive Covenants,
including, without limitation, the non-competition covenant, are reasonable,
valid and enforceable in the context of this Agreement, and (v) compliance with
the Restrictive Covenants, including, without limitation, the non-competition
covenant, will not create any hardship for Executive as he has independent means
and sufficient income to be fully self-supporting without competing with the
Company in the Business or violating any of the Restrictive Covenants. Nothing
contained in this Exhibit A shall limit any common law or statutory obligation
that Executive may have to the Company or any of its Affiliates.

A. Non-competition. Executive agrees that during the period of his employment
with the Company (or any Affiliate) and during the Restricted Period, Executive
shall not, directly or indirectly, either as a principal, agent, employee,
employer, consultant, partner, member, shareholder of a closely held corporation
or shareholder in excess of five percent of a publicly traded corporation,
corporate officer or director, or in any other individual or representative
capacity, engage or otherwise participate in any manner or fashion in any
business that is a Competing Business (as defined below), either in the United
States or in any other place in the world where the Company or any of its
Affiliates, successors or assigns engages in the Business. Notwithstanding
anything to the contrary contained in this Clause A of this Exhibit A,
investments described in Clause F of this Exhibit A are permitted. Solely for
purposes of this Exhibit A: “Competing Business” means any alternative asset
management business (other than the Business of the Company, its successors or
assigns or Affiliates) Primarily for Third Party capital that advises, manages
or invests the assets of and/or makes investments in private equity funds, hedge
funds, collateralized debt obligation funds, business development corporations,
special purpose acquisition companies or other alternative asset investment
vehicles, or the Persons who manage, advise or own such investment vehicles.
“Primarily” means with respect to more than 50% of the capital in question.
“Third Party” means a Person other than Executive

 

A-1



--------------------------------------------------------------------------------

or any member of Executive’s Group. “Restricted Period” means, the period
commencing on the date hereof and terminating on (i) if the termination of such
employment occurs after the date hereof but prior to January 1,
2013, December 31, 2013, and (ii) if the termination of such employment occurs
on or after December 31, 2012, that date which is one year following such
termination.

B. Non-solicitation of Employees, Etc. Executive agrees that during the period
of his employment with the Company (or any Affiliate) and during the Restricted
Period, Executive shall not, directly or indirectly, (i) solicit or induce any
officer, director, employee, agent or consultant of the Company or any of its
successors, assigns or Affiliates to terminate his, her or its employment or
other relationship with the Company or its successors, assigns or Affiliates for
the purpose of associating with any Competing Business, or otherwise encourage
any such Person to leave or sever his, her or its employment or other
relationship with the Company or its successors, assigns or Affiliates, for any
other reason, or (ii) hire any such individual who, at the time of hire,
Executive knows left the employ of the Company or any of its Affiliates during
the immediately preceding 12 months. This provision shall not prohibit Executive
from soliciting or hiring the Persons serving as his personal assistant or
assistants at or prior to the time of his departure. For purposes of these
Clauses B and C of this Exhibit A, “Affiliates” shall not include any Portfolio
Company.

C. Non-solicitation of Investors, Etc. Executive agrees that during the period
of his employment with the Company (or any Affiliate) and during the Restricted
Period, Executive shall not, directly or indirectly, solicit or induce any
investors, financing sources or capital market intermediaries of the Company or
its successors, assigns or Affiliates to terminate (or diminish in any respect)
his, her or its relationship with the Company or its successors, assigns or
Affiliates. Nothing in this paragraph applies to those investors, financing
sources, or capital market intermediaries who did not conduct business with the
Company, or its successors, assigns or Affiliates during Executive’s employment
with, or the period in which Executive held, directly or indirectly, an
ownership interest in, the Company or any Affiliate.

D. Confidentiality. Executive agrees to be bound by Section 5.8 (“Confidential
Information”) of the Agreement Among Principals.

E. Disparaging Comments. Executive agrees that he shall not, directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any Person that disparages, either professionally or personally, the Company or
any of its Affiliates, past and present, and each of them, as well as its and
their trustees, directors, officers, members, managers, partners, agents,
attorneys, insurers, employees, stockholders, representatives, assigns, and
successors, past and present, and each of them. The Company agrees that it shall
not, and it shall ensure that its Continuing Principals shall not, directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any Person that disparages Executive, either professionally or personally. The
obligations under this paragraph shall not apply to (i) disclosures compelled by
applicable law or order of any court or (ii) any statements or disclosures
reasonably necessary to be made directly in connection with any legal
proceeding, arbitration or investigation, whether or not compelled (but subject
to any confidentiality agreements or orders that may govern such proceeding,
arbitration or investigation).

 

A-2



--------------------------------------------------------------------------------

F. Competing Activities.

(1) Without the approval of the Governing Body (excluding any vote held by
Executive), Executive, including through any member of Executive’s Group (each,
an “Interested Party”) shall not at any time prior to Executive’s termination
acquire a Financial Interest (as defined below) in (i) any Person in which any
member of the Apollo Operating Group or any Subsidiary of the Apollo Operating
Group holds an Investment or (ii) any potential Investment actively under
consideration by any member of the Apollo Operating Group or any Subsidiary of
the Apollo Operating Group. This provision shall not apply to any Financial
Interest acquired on or prior to July 13, 2012 or the date such investment is
first described in clauses (i) or (ii) of the preceding sentence. As used
herein, “Financial Interest” means the ownership of securities or rights to
acquire securities or the right to receive compensation as an officer or
employee in or from a Person. The foregoing limitation shall not apply to
investments described in Clause F(2)(b) of this Exhibit A, even if such funds or
accounts invest in (i) any Person in which Apollo or any of its Subsidiaries or
any Fund holds an investment interest or (ii) any potential investment actively
under consideration by any member of the Apollo Operating Group or any
Subsidiary of the Apollo Operating Group. Without the approval of the Governing
Body, prior to Executive’s termination, Executive shall not actively participate
in the management of any business, other than (i) a business of the Apollo
Operating Group or a member or Subsidiary thereof or any Person in which a
member or Subsidiary of the Apollo Operating Group holds an Investment on behalf
of the Apollo Operating Group, (ii) a business described in Clause F(2)(a) of
this Exhibit A and (iii) board level participation in a business described in
Clause F(2)(d) of this Exhibit A. For the avoidance of doubt, a “business” in
the preceding sentence shall not include volunteer work for any charitable,
cultural, educational or philanthropic organization.

(2) At all times prior to Executive’s termination, Executive shall not,
including through any member of Executive’s Group, make any personal investment
in a Covered Investment (as defined below) other than:

(a) investments which are either (x) investments made (or legally committed to
be made) on or prior to July 13, 2012 or (y) follow-on investments to the
investments described in clause (x) or investments made to refinance the
investments described in clause (x);

(b) passive investments in private equity funds, mutual funds, hedge funds and
other managed accounts (but not investments in the manager of such funds or
accounts) in which the Interested Party does not control or have advance or
contemporaneous knowledge of investment recommendations or decisions, even if
such funds or accounts make investments similar to the Investments made by any
Fund;

(c) passive ownership of less than 5% of the outstanding publicly traded equity
securities of any issuer;

(d) investments in private companies of less than $125 million (per company or
group of affiliated companies operating as one business);

 

A-3



--------------------------------------------------------------------------------

(e) any other investment so long as (x) such investment has been previously
disclosed to the Governing Body, (y) the Governing Body (which shall be by
unanimous consent of the executive committee of the Manager so long as AGM
Management, LLC functions as the “Governing Body”) determines that the
consummation of such investment by Executive is not prohibited by the governing
documents of any Fund, and (z) the Governing Body (which shall be by unanimous
consent of the executive committee of the Manager so long as AGM Management, LLC
functions as the “Governing Body”) determines that (A) it is not advisable for
any Fund to make such investment or (B) the investment does not comport with the
intent of any Fund, and accordingly, Executive’s consummation of the investment
does not raise any appearance of impropriety;

provided, however, that in no event shall Executive make, or assist a member of
his Group in making, any investment that conflicts with Apollo’s then-current
code of ethics or any trading policies of Apollo (it being understood that the
terms and restrictions of any such policy may be more restrictive than required
by applicable law). The Company will notify the Executive promptly of any
changes to its code of ethics or any of its trading policies. Compliance with
the code of ethics and any trading policy of Apollo will generally require
disclosure of such potential personal investment to the general counsel of
Apollo or his designee. Nothing contained in this Clause F of this Exhibit A or
elsewhere in this Agreement or the Agreement Among Principals shall restrict or
diminish (x) Executive’s disclosure obligations pursuant to the code of ethics
of Apollo or as may otherwise be required to comply with applicable laws or
(y) Executive’s obligations pursuant to any employment contract with Apollo or
its Subsidiaries. As used herein, “Covered Investment” means (i) a private
equity or equity-linked investment in a (x) leveraged buy-out, management
buy-out, leveraged recapitalization or other substantially similar transaction
or (y) a private equity growth investment or other substantially similar
transaction; (ii) an investment in any Person who raises, manages or advises
private equity funds, hedge funds, collateralized debt obligation funds,
business development companies (as defined in the 40 Act), other publicly traded
alternative investment vehicles, managed accounts or other alternative asset
investment vehicles; or (iii) any other investment that is consistent with the
investment focus of any Fund.

(3) Executive hereby agrees to promptly disclose to the Governing Body any
potential conflict of interest (as set forth in this Clause F of this Exhibit A)
upon becoming consciously aware of such conflict or potential conflict.

(4) All directors’ and other fees payable to Executive after July 13, 2012 or
equity incentives granted to Executive after July 13, 2012 by a Portfolio
Company shall be transferred to Apollo or its designee without any additional
consideration therefor. Other than the compensation set forth herein Executive
will not accept any compensation, director fees, other fees or equity interests
from the Company or any of its Subsidiaries.

(5) Notwithstanding the provisions of paragraph (1) and paragraph (2) of this
Section F, all investment activities conducted by the Executive’s family office
will be permitted if conducted in compliance with the Company’s Code of Conduct
and other compliance procedures or pre-approved by the Company’s Compliance
Department.

 

A-4



--------------------------------------------------------------------------------

G. Continuing Obligations to the Company and its Affiliates. In addition,
commencing on the Effective Date, Executive will cooperate in all reasonable
respects with the Company and its Affiliates in connection with any and all
existing or future litigation, actions or proceedings (whether civil, criminal,
administrative, regulatory or otherwise) brought by or against the Company or
any of its Affiliates, to the extent the Company reasonably deems Executive’s
cooperation necessary. Executive shall be reimbursed for all out-of-pocket
expenses incurred by him as a result of such cooperation.

H. Acknowledgement. Executive agrees and acknowledges that each Restrictive
Covenant herein is reasonable as to duration, terms and geographical area and
that the same protects the legitimate interests of the Company and its
Affiliates, imposes no undue hardship on Executive, is not injurious to the
public, and that any violation of any of these Restrictive Covenants shall be
specifically enforceable in any court with jurisdiction upon short notice.
Executive agrees and acknowledges that a portion of the compensation paid to
Executive under the Agreement to which this Exhibit A is attached will be paid
in consideration of the covenants contained in this Exhibit A, the sufficiency
of which consideration is hereby acknowledged. If any provision of this Exhibit
A as applied to Executive or to any circumstance is adjudged by a court to be
invalid or unenforceable, the same shall in no way affect any other circumstance
or the validity or enforceability of any other provision of this Exhibit A. If
the scope of any such provision, or any part thereof, is too broad to permit
enforcement of such provision to its full extent, Executive agrees that the
court making such determination shall have the power to reduce the duration
and/or area of such provision, and/or to delete specific words or phrases, to
the extent necessary to permit enforcement, and, in its reduced form, such
provision shall then be enforceable and shall be enforced. Executive agrees and
acknowledges that the breach of this Exhibit A will cause irreparable injury to
the Company and upon breach of any provision of this Exhibit A, the Company
shall be entitled to injunctive relief, specific performance or other equitable
relief; provided, however, that this shall in no way limit any other remedies
which the Company may have (including, without limitation, the right to seek
monetary damages). The Company shall not bring any claim or action for breach of
any provision of this Exhibit A unless (i) it has provided written notice of
such alleged claim and provided Executive with at least 30 days to correct or
cure the conduct in question and (ii) during such period, Executive has not
corrected or cured such conduct. Each of the covenants in this Exhibit A shall
be construed as an agreement independent of any other provisions in the
Agreement to which it is attached, other than the consideration for such
covenant provided in the Agreement.

 

A-5